Citation Nr: 0935025	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-38 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left eye occlusion and 
bilateral glaucoma, claimed as red burns of the eyes and a 
left eye condition, to include as secondary to service-
connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1967 to May 1969, 
with service in the Republic of Vietnam from October 1967 to 
October 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).

In October 2008, the Veteran's claim was remanded for further 
development.  


FINDINGS OF FACT

1.  Left eye occlusion and bilateral glaucoma was not present 
in service, and any currently diagnosed left eye occlusion 
and bilateral glaucoma is not attributable to any event, 
injury, or disease during service.

2.  Left eye occlusion and bilateral glaucoma is not 
etiologically related to a service-connected disability, nor 
has it been aggravated by a service-connected disability.

3.  Cataracts are etiologically related to a service-
connected disability.


CONCLUSIONS OF LAW

1.  Left eye occlusion and bilateral glaucoma was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Left eye occlusion and bilateral glaucoma was not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 (1995).

3.  Cataracts are proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008); Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case contends that his currently 
diagnosed eye disability is related to service.  In the 
alternative, the Veteran asserts that his eye disability is 
secondary to service-connected diabetes mellitus.  

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303(a) (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects, refractive errors of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive errors of the eye even if visual 
acuity decreased in service.  38 C.F.R. §§ 3.303(c), 4.9; see 
also VAOPGCPREC 82-90.  

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. 
App. 439 (1995), secondary service connection may be found 
where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).

Service treatment records (STRs) associated with the claims 
file are negative for a diagnosis of or treatment for any eye 
disabilities.  

Private treatment records associated with the claims file 
dated February 1998 revealed that the Veteran reported 
subjective complaints of blurred vision.

The Veteran presented to a VA medical facility in April 2003 
for an eye consultation.  The impression was glaucoma.  In 
December 2003, the Veteran returned for additional VA care 
with subjective complaints of blurred vision.  He reported a 
past medical history significant for diabetes mellitus (since 
1998) and glaucoma.  The impression was diabetes mellitus.  
The examiner recommended an ophthalmology clinic appointment.

The Veteran was afforded a June 2005 VA Compensation and 
Pension (C&P) eye examination.  He reported a past medical 
history of diabetes (for 11 years) and glaucoma (for four 
years).  The Veteran reported that he used glaucoma "drops" 
and that his eyes "burned" occasionally.  Following a 
physical examination and visual field testing, the examiner 
diagnosed the Veteran as having (1) branch vein occlusion, 
left eye; (2) group 2 hypertensive retinopathy, both eyes; 
(3) mild diabetic retinopathy, both eyes; and (4) open-angle 
glaucoma with visual field loss, more profound in the left 
eye.  The examiner also indicated that the Veteran's glaucoma 
was not caused by the diabetes.

The Veteran was afforded another VA C&P eye examination in 
August 2006.  The Veteran provided a past medical history 
significant for diabetes, central retinal vein occlusion 
(left eye), and open-angle glaucoma (both eyes).  The 
examiner noted that the Veteran developed glaucoma in the 
left eye secondary to the retinal vein occlusion.  The 
Veteran reported subjective complaints of blurred vision and 
glaucoma at the time of the examination.  Following a 
physical examination and visual field testing, the examiner 
diagnosed the Veteran as having (1) chronic open-angle 
glaucoma, right eye, controlled with medication; and (2) 
history of central retinal vein occlusion, left eye, followed 
by secondary glaucoma and a profound loss of visual field.  
The examiner further concluded that Veteran experienced mild 
diabetic retinopathy in the left eye only, and not in the 
right eye.  

The Veteran presented to a VA ophthalmology clinic in October 
2006 and reported a past medical history significant for 
branch retinal vein occlusion and glaucoma, left eye, and 
suspected glaucoma, right eye.  Following a physical 
examination, the examiner diagnosed the Veteran as having (1) 
history of central retinal vein occlusion, left eye, now with 
increased intraocular pressure; (2) glaucoma, likely 
secondary left eye, possibly early neurovascular glaucoma; 
(3) suspected glaucoma, right eye, intraocular pressure 
stable on two medications.  See also February and August 
2007; February 2008 VA ophthalmology clinic notes.

The Veteran was afforded another VA C&P eye examination in 
March 2008.  The Veteran reported a past medical history 
significant for diabetes, branch vessel occlusion, and 
glaucoma.  Following a physical examination and visual field 
testing, the examiner diagnosed the Veteran as having (1) 
diabetes mellitus, no evidence of diabetic retinopathy; (2) 
primary open-angle glaucoma, both eyes; (3) optic atrophy, 
left eye; (4) glaucoma, left eye, secondary to vascular 
occlusion; and (5) hypertensive retinopathy.  

The examiner further concluded that the Veteran's 
hypertension was "more likely than not" the cause of the 
vascular occlusion in the left eye.  This condition, in turn, 
led in part to elevated pressure in the left eye.  
Additionally, the examiner noted that while the Veteran did 
not have diabetic retinopathy, he did have glaucoma in both 
eyes.  The glaucoma in the Veteran's left eye, according to 
the examiner, was aggravated by the vascular retinal 
occlusion which was secondary to high blood pressure.  The 
examiner also noted that the Veteran had profound loss of 
visual field in the left eye, and that there was total optic 
atrophy of the optic nerve in the left eye.

The Veteran was likewise diagnosed as having incipient 
cataracts at the time of an October 2008 VA ophthalmology 
clinic visit.  

VA administered another C&P eye examination in November 2008.  
The Veteran reported subjective complaints of poor visual 
acuity, loss of vision, and constant pain in the left eye.  
Following a physical examination and visual field testing, 
the examiner diagnosed the Veteran as having (1) status-post 
central retinal vein occlusion, left eye, with secondary 
glaucoma since 2004; (2) primary open-angle glaucoma, right 
eye; (3) optic atrophy, left eye; and (4) grade II 
hypertensive retinopathy, both eyes.  The examiner indicated 
that the Veteran's "principle problem" began in 2004 when 
he was diagnosed as having a central retinal vein occlusion 
in the left eye.  According to the examiner, this condition 
resulted in glaucoma and, eventually, optic atrophy and a 
profound loss of the field of vision.  The examiner also 
noted that the Veteran had hypertensive retinopathy in both 
eyes as a result of high blood pressure. 

In March 2009, the Veteran was afforded another VA C&P eye 
examination.  He reported subjective complaints of decreased 
visual acuity, severe loss of visual field, and discomfort in 
the left eye.  Following a physical examination, the examiner 
diagnosed the Veteran as having (1) status-post central 
retinal vein occlusion left eye with secondary glaucoma since 
2004; (2) primary open-angle glaucoma, right eye; (3) optic 
atrophy, left eye, secondary to glaucoma and central retinal 
vein occlusion; (4) grade II hypertensive retinopathy, both 
eyes; and (5) early cataracts.  The examiner also concluded 
that the Veteran's eye problems began in 2004 when he was 
diagnosed as having a central retinal vein occlusion in the 
left eye.  According to the examiner, this condition resulted 
in glaucoma and, eventually, optic atrophy and a profound 
loss of the field of vision.  The examiner also noted that 
the Veteran's hypertensive retinopathy was due to his history 
of high blood pressure.  The examiner further indicated that 
the Veteran's cataracts "as likely as not are related to the 
diabetic condition."   

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for left eye occlusion and bilateral glaucoma on a 
direct basis.  The Veteran's STRs were negative for a 
diagnosis of or treatment for an eye disability.  

The first pertinent post-service treatment note documenting 
an eye disability is dated many years after discharge from 
service.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2003).  In this case, the lapse of decades 
between service and the first evidence of an eye disability 
is evidence against the Veteran's claim.  Furthermore, 
although the Veteran had numerous diagnosed eye disabilities 
during the pendency of this claim, there is no competent, 
probative medical evidence of record linking any of these 
disabilities to the Veteran's period of active service on a 
direct basis.

The Board is aware that the Veteran has submitted multiple 
statements during the pendency of this appeal in which he 
expressed the opinion that his currently diagnosed eye 
disabilities are related to service.

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the Court has also 
held that lay persons, such as the Veteran are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability 
that may be related to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson 
may provide competent evidence to establish a diagnosis where 
the lay person is "competent to identify the medical 
condition").  Here, the Veteran is capable of reporting 
symptoms such as decreased visual acuity or eye pain, but the 
Veteran is not competent (i.e., professionally qualified) to 
offer a diagnosis and an opinion as to the cause of his eye 
disabilities or the relationship to service, if any.

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran was not diagnosed 
with or treated for an eye disability in service.  In fact, 
STRs associated with the claims file routinely found the 
Veteran's eyes and/or vision to be normal.  See, e.g., 
December 1967 eye clinic note.  There is neither evidence of 
continuity of symptoms until many years after discharge from 
service, nor is there any evidence linking any of the 
diagnosed eye disabilities to service on a direct basis.  
Consequently, the Board finds that the Veteran failed to 
establish continuity of symptomatology in this case.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the Veteran's eye disabilities to service 
on a direct basis would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing multiple diagnosed eye disabilities, but there is no 
competent, probative medical evidence to link these 
disabilities, which occurred many years after discharge from 
service, to the Veteran's period of active service on a 
direct basis.  Accordingly, the Board concludes that the 
Veteran's claim of service connection for left eye occlusion 
and bilateral glaucoma, claimed as red burns of the eyes and 
a left eye condition, must be denied.
 
Since the Veteran is not entitled to service connection for 
an eye disability on a direct basis, the Board will next 
examine the Veteran's claim of service connection on a 
secondary basis.  To this end, the Board notes that the 
bulk of the Veteran's argument with respect to this claim 
is based on his belief that his eye disabilities are 
secondary to his service-connected diabetes mellitus.

Again, the Veteran is capable of observing symptoms of 
decreased visual acuity or eye pain, but he is not competent 
(i.e., professionally qualified) to offer a diagnosis and an 
opinion as to the cause of these conditions, or their 
relationship to service-connected diabetes mellitus, if any.  
See Espiritu and Jandreau, supra.  

As noted above, service connection may be granted on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disability.  Secondary 
service connection may be found where a service connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  

In this case, however, VA examinations conducted in June 
2005, March 2008, November 2008, and March 2009 determined 
that the Veteran's left eye occlusion and bilateral glaucoma 
was neither caused nor aggravated by his service-connected 
diabetes mellitus.  On the contrary, these VA examiners, 
based on their professional training and specialized 
expertise, concluded that the Veteran's hypertension was 
"more likely than not" the cause of the vascular retinal 
occlusion in the left eye.  See March 2008 VA C&P examination 
report.  The vascular retinal occlusion, which was secondary 
to the Veteran's high blood pressure, subsequently aggravated 
the Veteran's glaucoma.  Id.  It was also noted that the 
Veteran's hypertensive retinopathy was the result of high 
blood pressure.  See November 2008 and March 2009 VA C&P 
examination reports.

The Board finds these VA opinions to be highly probative 
evidence with regard to the issue of secondary service 
connection, particularly where, as here, there is no 
competent, probative evidence of record linking the Veteran's 
left eye occlusion and bilateral glaucoma to his service-
connected diabetes mellitus.  Accordingly, the Veteran's 
claim of entitlement to service connection for left eye 
occlusion and bilateral glaucoma, claimed as red burns of the 
eyes and a left eye condition, to include as secondary to 
service-connected diabetes mellitus, must be denied.

The Board does note, however, that the March 2009 VA C&P 
examiner linked the Veteran's cataracts to his service-
connected diabetes mellitus.  In particular, the examiner 
concluded, based on his professional training and specialized 
expertise, that the Veteran's cataracts "as likely as not 
are related to the diabetic condition."  In light of this 
positive nexus opinion and the Court's recent determinations 
in 
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) and Brokowski 
v. Shinseki, 23 Vet. App. 79, 85-6 (2009), the Veteran is 
entitled to service connection for cataracts, to include as 
secondary to service-connected diabetes mellitus.  Thus, 
service connection for cataracts, to include as secondary to 
service-connected diabetes mellitus, is granted.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996). 



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran  is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in April 2005 that fully addressed the notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of what 
evidence was required to substantiate the service connection 
claim on a direct and secondary basis and of the Veteran's 
and VA's respective duties for obtaining evidence.  The 
Veteran was also provided with notice, in May 2006, of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  The 
Board notes that the Veteran's claim was subsequently 
readjudicated following this notice by way of supplemental 
statements of the case (SSOCs) issued in July 2007 and July 
2009.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records have been obtained.  The Veteran was also afforded 
numerous VA eye examinations in connection with the current 
claim.  Accordingly, the Board finds that VA has complied, to 
the extent required, with the duty-to- assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for left eye occlusion and bilateral 
glaucoma, claimed as red burns of the eyes and a left eye 
condition, to include as secondary to service-connected 
diabetes mellitus, is denied.

Service connection for cataracts, to include as secondary to 
service-connected diabetes mellitus, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


